People v Cavalluzzi (2017 NY Slip Op 05236)





People v Cavalluzzi


2017 NY Slip Op 05236


Decided on June 28, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-03889
 (Ind. No. 2171/12)

[*1]The People of the State of New York, respondent, 
vFrank Cavalluzzi, appellant.


Lynn W. L. Fahey, New York, NY (Anna Kou of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Danielle M. O'Boyle of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered April 27, 2015, convicting him of obstructing governmental administration in the second degree, upon a jury verdict, and disorderly conduct, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court gave an unbalanced interested witness charge which denied him due process and a fair trial is unpreserved for appellate review since the defendant did not object to the charge as given (see CPL 470.05[2]; People v Mason, 132 AD3d 777, 778-779; People v DiMassi, 113 AD3d 632, 632). In any event, the charge was proper (see People v Herschman, 119 AD3d 813, 814; People v Newman, 107 AD3d 827, 828-829; People v Dees, 45 AD3d 602, 603; People v Varughese, 21 AD3d 1126, 1128).
Contrary to the defendant's contention, under the circumstances here, the record as a whole affirmatively demonstrates that he entered a plea of guilty knowingly, voluntarily, and intelligently (see People v Conceicao, 26 NY3d 375, 383-384; People v Harris, 61 NY2d 9, 19-20).
CHAMBERS, J.P., MILLER, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court